Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



  VALORIE SNIDER,                                                              3: l 6-cv-02236-JR
         Plaintiff,
                                                                    ORDER FOR ATTORNEY
          v.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The comt finds and orders an attorney fee of $22,381.38 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.

The attorney fee of$2,733.74 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel's receipt of the allowed 406(b) fee awarded.



       Dated this   Jl-_ day of AIJ...~'V .s+               , 2019.




                                                     United States Magistrate Judge
